■Oseen, J.
The defendant below was indicted for willfully taking up and trading off, to Morgan Judd and Williams, one «stray bay gelding, of a particular brand and value. Possibly the indictment would have been less objectionable, had it followed more -closely the language of the statute; but we think it sufficiently definite in charging the offense prohibited by the statute, and that the court erred in sustaining a motion to quash. The judgmerq is reversed and the cause remanded.
Reversed and remanded.